Citation Nr: 9914188	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle arthroscopy, status post fracture of the 
distal tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran most recently underwent a VA examination in 
January 1996.  No opinions regarding functional loss due to 
pain or weakness, or increased disability during flare-ups 
were offered.  Further, it is contended that the veteran's 
condition has worsened since that examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his left ankle 
disability.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include complete active and 
passive range of motion testing.  

With regard to the left ankle disability, 
the examiner should describe any 
anatomical damage or functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1998).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









